The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document has been entered electronically in
the record of the United States Bankruptcy Court for the Northern District of Ohio.




      Dated: April 9 2019




                        UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF OHIO


 In Re: Larry N. Moore                        *      Judge John P. Gustafson
        Carol J. Moore
                                              *      Case No. 18-32379 G

                                              *

                                              *

 Debtors                                      *


         STIPULATED ORDER AMENDING CHAPTER 13 PLAN

        Now comes Elizabeth A. Vaughan, Standing Chapter 13 Trustee and Counsel for
Debtors(s) herein, who stipulate that the following Amendments to the Chapter 13 Plan for the
above referenced case are hereby agreed to by all parties. The parties further agree that upon
entry of this Stipulated Order, the Amendments noted herein shall constitute a regularly filed
amendment to the Chapter 13 Plan filed on ___2/11/19________.




18-32379-jpg     Doc 67     FILED 04/09/19        ENTERED 04/09/19 12:10:25         Page 1 of 2
        The Chapter 13 Plan payment after confirmation originally proposed in the
amount of:
$__1,170.00__ per month is hereby amended to
$__1,240.00__ per month for the remaining _53__ months for a total of __60__ months.

           One half of all net tax refunds annually for tax years                                 ;

           All federal and state (net) tax refunds for tax years 2018, 2019, 2020, 2021 &
2022; shall be submitted to the Trustee by April 15th each year and copies of the tax
returns are to be submitted to the Chapter 13 Trustee upon filing.
                 The Debtor(s) agree(s) that no changes to tax withholdings shall be made
       without the written permission of the Trustee.
                 The percentage to the unsecured creditors will be determined as the tax
       refunds are received.

         The Chapter 13 Plan originally providing for payments to be made for a
period of ____54____ months is hereby amended and the plan payments shall be made for
a period of ____60____ months.

         The Chapter 13 plan originally proposed at a percentage of _____________% is
hereby modified to the percentage of __________%.

             The debtor(s) have elected to pay less than all Projected Disposable Income
into their Chapter 13 Plan, the Debtor(s) is/are prohibited from modifying the percentage
to be paid to unsecured creditors to less than 100% of unsecured claim(s) that are timely
filed and allowed.

             This case shall be reviewed after claims bar date.
The parties further agree that all other aspects of the Chapter 13 Plan for the above-captioned
case shall remain the same.


       /s/ Elizabeth A. Vaughan___________________
       Standing Chapter 13 Trustee

       /s/ Eric Neuman__________________________
       Attorney for Debtors

       /s/ Larry N. Moore________________________
       Debtor

       /s/ Carol J. Moore________________________
       Debtor




18-32379-jpg      Doc 67     FILED 04/09/19      ENTERED 04/09/19 12:10:25           Page 2 of 2
